           Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )
               v.                              )      Criminal Case No. 20-10241-GAO
                                               )
RALPH CARUSO,                                  )
    Defendant                                  )


               GOVERNMENT’S SENTENCING MEMORANDUM

       Defendant Ralph Caruso stands convicted of 7 counts of tax fraud and 5 counts of workers’

compensation fraud. For at least 8 years, he operated a scheme that defrauded the Internal Revenue

Service (IRS) of at least $ 546,320 in federal taxes, 1 and defrauded workers compensation insurance

carriers of at least an additional $ 93,430 in premiums for insurance to cover workers in event of

work-related injuries. Caruso intentionally failed to report more than $ 2.2 million in wages paid

under-the-table to employees, intentionally failed to withhold employee taxes from those wages,

intentionally failed to pay the employer 7.6% share of FICA to the IRS on those wages, and

intentionally concealed the under-table wages during audits by workers’ compensation insurance

carriers. The employees who received the under-table wages also did not report or pay taxes on

those under-table wages.

       After thorough consideration of the offenses and the Section 3553 factors, including the

defendant’s medical conditions and letters of support, the Government recommends a sentence of 1

year and 1 day imprisonment, to be followed by 3 years of supervised release, an Order of restitution

in the amount of $ 93,430 to insurance carriers with credit for the full amount paid to date, an Order



       1
         By the same scheme, Caruso necessarily defrauded the Commonwealth of
Massachusetts of $ 112,812 in uncharged state taxes, calculated as 5.1% of $ 2,212,000 in
unreported wages.
          Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 2 of 9




of restitution to the IRS as a condition of supervised release in the amount of $ 546,320.94 with

credit for the full amount paid to date, an Order of forfeiture in the amount of $ 51,504 as charged

in the Information increased to $ 93,490 per paragraph 6 of the Plea Agreement, and special

assessments of $ 1,200.

        In the PreSentence Report (PSR), the Probation Officer has calculated the total offense level

as 16 and the resultant guideline imprisonment range as 21 to 27 months. As set forth below, the

Government submits that the correct total offense level is 20 with a resultant guidelines sentencing

range of 33 to 41 months. The Government recognizes that its sentencing recommendation is in

either case below the sentencing guidelines range, but any sentencing must first involve the Court

determining the correct guidelines calculations. Accordingly, the Government requests this Court

to apply the USSG enhancements as set forth below before determining the appropriate sentence to

impose.

   I.      The Applicable Sentencing Enhancements

        The Plea Agreement in this case contemplated two potential USSG enhancements: a 2-level

increase for Caruso’s role as the organizer or leader of the tax fraud schemes and a 2-level increase

for Caruso’s use of sophisticated means in carrying out each scheme. See Plea Agreement at ¶ 3.

The defendant reserved the right to argue that the enhancements do not apply. Id. The PSR did not

incorporate or exclude these two enhancements, rather “[t]he Probation Office defers to the

government to defend its positions in the plea agreement.” PSR at p. 24.

        The following presents the USSG numerical positions of the Government and the defense:

        The Tax Offenses    Per Government: 18                       Per Defense: 18
              Organizer/Leader              +2                                    +0
              Sophisticated Means           +2                                    +0
                                            22                                    18




                                                 2
             Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 3 of 9




         The Mail Frauds     Per Government: 7                         Per Defense:     7
               Loss Amount                  +6                                         +6
               Sophisticated Means          +2                                         +0
                                            15                                         13

Disparity               Per Government 7 levels                  Per Defense 5 levels
Grouping Impact         Per Government          +1                    Per Defense +1

Combined Level          Per Government (22+1) 23                       Per Defense       19    (18 + 1)

Plea/Acceptance -3      Per Government             20                  Per Defense       16

USSG Range              Per Government 33 – 41 months                  Per Defense 21 – 27 months

    A. Enhancement for Organizer or Leader

         Defendant Caruso argues that the 2-level increase under USSG § 3B1.1(c) for his role as the

organizer and leader of the tax fraud offenses is inapplicable because, he asserts, he acted entirely

alone with no other culpable participants in the tax scheme. 2 See, PSR defense objections at P. 24,

reiterated in Dkt. 22 at 18-19. His argument asserting no culpable participants is entirely undone by

the facts. 3

         First, the defendant’s own sentencing memorandum states that “the majority of the

unreported wages were paid to individuals who plow snow for the Caruso Companies and requested

they be paid in cash.” Dkt. 22 at 11. This statement alone clearly contradicts the defendant’s claim

that there were no other culpable participants. 4 Second, the PSR at ¶ 12 noted that “[t]he general

manager had been a recipient of significant under-the-table wages. . . .” In fact, the IRS investigation


         2
          The defendant’s statement resolves one component of USSG 3B1.1, viz., that he
organized, led, managed and supervised the tax fraud scheme. See, USSG 3B1.1(a),(b)(c). See
also, USSG 3B1.1, App. N. 2 and N. 4.
        3
          This Court need not make an alternative finding that Caruso’s scheme enduring for 8+
years, involving more than 50 employees and regarding more than $ 2,200,00 in wages is also
“otherwise extensive.” USSG 3B1.1(a)(b).
        4
          This statement is also inaccurate because the under-the-table payments occurred in all
four quarters over the multi-year scheme, not merely in connection with snow plowing.
                                                   3
           Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 4 of 9




established that the general manager received, in addition to his on-the-books W-2 wages, $ 276,714

in under-the-table, unreported income. 5 This individual also had Caruso make some of the under-

the-table checks made payable in nominee names, including family members who Caruso and the

general manager both knew did not work for Caruso. It is beyond cavil that the general manager was

a “culpable participant” in the tax fraud scheme.        For application of the organizer/leader

enhancement, there need be only one culpable individual in addition to the defendant. USSG

3B1.1(a) App. N. 2; United States v. Arbour, 559 F.3d 50, 56 (1st Cir. 2009). Third, there were in

fact additional culpable participants because the IRS review of the evidence established that other

employees received under-the-table checks in large amounts, for example, $ 168,275 under-table to

DK, $ 61,487 to WL, $ 55,251 to EL and $ 38,604 to JA, with other employees receiving lesser

amounts. 6 Again, the defendant cannot be heard to argue that these individuals were not cognizant

and culpable participants when they received paychecks drawn on the payroll account as reflected

on W-2’s, then accepted such excessive additional and unreported wages drawn on non-payroll

accounts not reflected on W-2 forms, and for which they paid no taxes. They clearly were culpable

participants and, at a minimum, the 2-level enhancement under USSG 3B1.1(c) applies.

   B. Enhancement for Use of Sophisticated Means

       Defendant Caruso argues that the 2-level increase under USSG § 2T1.4(b)(2) for his use of

sophisticated means is inapplicable because, he asserts, he “did not employ sophisticated means to




       5
          To the extent Caruso deflects responsibility by suggesting employees requested to be
paid in cash, the unreported amount does not include any cash payments to the general manager.
The unreported amount was paid to the general manager from checks drawn on the accounts
used to pay under-table wages to employees. In addition, the general manager received an
undeterminable amount of cash wages under-the-table.
        6
          Same. The listed amounts represent checks and do not include cash wages.
                                                4
           Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 5 of 9




execute or conceal the offense conduct.” See, PSR defense objections at P. 23, reiterated in Dkt. 22

at 18. The facts suggest otherwise.

       “Sophisticated means,” as used in § 2T1.4(b) (2), includes conduct that is especially

complex or especially intricate offense conduct pertaining to the execution or concealment of an

offense. USSG 2T1.4, App. Note 6. Defendant Caruso employed several such means as to both

execution and concealment of the fraudulent schemes. Moreover, a "scheme may be sophisticated

even if the individual elements taken alone are not." United States v. Foley, 783 F.3d 7, 25 (1st

Cir. 2015) (quoting United States v. Evano, 553 F.3d 109, 113 (1st Cir. 2009)).

       First, Caruso did not merely pay employees their wages through extant company bank

accounts at Eastern Bank and Santander Bank then fail to report a portion of the wages to the IRS.

Rather, he established, maintained and used totally different bank accounts at Metro Credit Union

for the purpose of paying under-the-table additional wages to employees. 7 PSR at ¶ 10. The use

of these accounts rather than the payroll accounts made it impossible for the workers’

compensation auditor and/or the IRS to determine the actual wages Caruso was paying those

employees. Second, Caruso personally maintained the Metro Credit Union records separate and

apart from records that could be found in the company office by secreting them under his sole

control outside the office building in a trailer at the back of the property. This fact made it more

difficult for employees, much less the IRS or workers’ compensation auditor, to know which

individuals received under-table wages and the amount of those wages. Third, Caruso induced

more than 50 employees to participate in his scheme over an 8+ year period and managed to keep

every one of those employees from ever reporting any of the under-table wages. This fact evinces



       7
         This and the following facts were established from interviews of office employees
and/or admissions of Defendant Caruso in an interview by the IRS.
                                                 5
           Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 6 of 9




an extensive and structured system operated by the defendant, otherwise there would have been at

least an occasional inadvertent reporting of those wages. Fourth, Caruso used payments from

customers to his companies to fund the Metro Credit Union accounts. He structured those

company income payments in such a way that they were not reported on the company books and

so were not reported as income to the IRS by the CPA/tax preparer for The Caruso Companies.

Thus, Caruso’s scheme involved obtaining professionally prepared tax returns to create a

convincing façade of a legitimate tax-paying business. Fifth, Caruso employed a system for paying

a significant portions of the under-the-table wages in cash. In addition to using Metro Credit Union

checks to pay under-the-table wages, Caruso frequently gave large checks to certain employees in

the business office, directed them to go to their banks to cash the checks and bring the cash back

to him for paying some under-table wages in cash. This method of paying some wages in cash

added yet another layer to the means of executing his tax fraud and workers’ compensation fraud

schemes and concealing who and how much among the employees were paid under-the-table.

         Caruso’s operation of his schemes went beyond the mere under-the-table payment of wages

and failure to report those wages on tax records filed with the IRS and produced during workers

compensation audits. While no particular “means” to carry out the offenses may be particularly

sophisticated, the moving parts in this case combined to form a sophisticated scheme that compels

a two-level enhancement under USSG 2T1.1(b)(2).

   II.      Operation Of The Caruso Companies While The Defendant Is Incarcerated

         The defendant’s sentencing memorandum provides much speculation about The Caruso

Companies suffering total destruction if he is incarcerated, even for a short period of time. This

claim is typical when owners and operators of companies face sentencing. This type of claim is




                                                 6
            Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 7 of 9




also a matter the Courts recognize as a natural and logical consequence, and a known risk taken

by the defendant, when the defendant intentionally engages in criminal conduct.

          It must be noted that the same sentencing memorandum relies on the defendant’s medical

conditions and potential for imminent death to seek a non-incarcerative sentence.                It is

inconceivable, under his medical conditions known since at least January of this year, that no effort

has been made to develop succession for The Caruso Companies in the event of his sudden death.

          It is also noted that the sentencing memorandum recites how the defendant cares greatly

for others, including the employees of his companies. The personal financial statement submitted

to this Court reveals the number of Partnerships, S Corporations, LLCs and Trusts owned 50% or

100% by the defendant. The financial statement includes, among others, the identity and value of

some of the companies that operated under the collective name of The Caruso Companies located

at 320 Charger Street in Revere. Even in the absence of his medical conditions, the defendant has

known for a considerable time that he faces the prospect of incarceration and likewise must have,

or at a minimum clearly should have, prepared for management and continued operation of his

businesses in his absence.

   III.      The Bureau Of Prisons Can Provide Proper Medical Care For The Defendant

          The Government is keenly aware of, and takes seriously, the very significant medical

conditions facing Mr. Caruso. Indeed, the Government is taking his medical matters in consideration

as part of its reason for recommending a sentence that is well below the applicable USSG sentencing

range.

          Medical records submitted by the defendant were forwarded to the Bureau of Prisons (BOP)

for its medical professionals to review. Attachment One is a letter from Dr. Ellen Mace-Leibson,




                                                  7
            Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 8 of 9




Acting Regional Medical Director for the Bureau of Prisons, Northeast Region. 8 The letter sets out

the BOP review of the defendant’s medical records and explains that the BOP maintains four

progressive CARE levels to provide medical care for the full range of medical conditions among

inmates. Of particular significance, the BOP noted that Caruso is, or is supposed to be, scheduled

for multi-valve bypass heart surgery. Dr. Mace-Leibson recommends that incarceration be delayed

until after that surgery and recovery, at which point the BOP is fully prepared to provide appropriate

medical care for the defendant.

        The Government has considered the facts and circumstances of defendant Caruso’s

criminal conduct, together with the Section 3553 factors including particularly his medical

conditions and community support. The Government therefore recommends a below-guidelines

sentence of 1 year and 1 day of incarceration, 3 years of supervised release, restitution in the amount

of $ 93,430 to insurance carriers (with credit for the full amount paid to date), an Order of restitution

to the IRS as a condition of supervised release in the amount of $ 546,320.94 (with credit for the full

amount paid to date), an Order of forfeiture in the amount of $ 93,490 and special assessments in the

amount of $ 1,200.

        Respectfully submitted this 8th day of June, 2021.


                                                        NATHANIEL R. MENDELL
                                                        Acting United States Attorney

                                                 By:    /s/ Victor A. Wild
                                                        VICTOR A. WILD
                                                        Assistant U.S. Attorney
                                                        1 Courthouse Way
                                                        Boston, MA 02210
                                                        victor.wild@usdoj.gov
                                                        617-748-3100

        8
         The Government has sought leave of this Court to file the Bureau of Prisons letter
under seal.
                                                   8
         Case 1:20-cr-10241-GAO Document 25 Filed 06/09/21 Page 9 of 9




                                      Certificate of Service

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF).


                                                      /s/ Victor A. Wild
                                                     VICTOR A. WILD
                                                     Assistant U.S. Attorney




                                                 9
